DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahearn et al. (US 2014/0049361).
As per claim 1, Ahearn teaches a communication device, comprising: circuitry (Ahearn, figs. 1 and 2) configured to obtain signal strength information associated with a first signal received from a lock control device (Ahearn, figs. 2 and 3 and [0018], [0032], [0041]-[0044], and [0055]: The mobile device, or communication device, determines its position relative to the reader, or lock control device, based on signal strength information of signals received from the reader); and initiate transmission of an unlocking request to the lock control device based on the signal strength information associated with the first signal (Ahearn, figs. 2 and 3 and [0018], 
As per claim 2 (dependent on claim 1), Ahearn further teaches:
a non-transitory computer-readable medium configured to store a parameter (Ahearn, fig. 2 [0025] and [0029]), wherein the circuitry is further configured to obtain position information of the communication device, and control a changing of a value of the parameter based on the obtained position information (Ahearn, figs. 2 and 3 and [0018], [0032], [0040]-[0044]: The position information of the mobile device is determined and the parameter of whether or not activation is desired is changed based at least in part on the position information).  
As per claim 3 (dependent on claim 2), Ahearn further teaches:
wherein the transmission of the unlocking request to the lock control device is initiated based on a measured signal strength of the first signal and the value of the parameter (Ahearn, figs. 2 and 3 and [0018], [0032], [0040]-[0044]: The transmission of credentials to unlock the lock is based on the activation desired parameter which is based on the measured signal strength indicating position of the mobile device).  
As per claim 4 (dependent on claim 3), Ahearn further teaches:
wherein the circuitry is further configured toSP363906W000 89/9 1(SP363906XX00)(PSNY15629) control the obtaining of the position information so as to stop the obtaining when the value of the parameter is changed from a first value to a second value (Ahearn, figs. 2 and 3 and [0018], [0032], [0040]-[0044]: As seen in figure 3, the activation desired parameter may first be “no”, or a first value, and then later changed to “yes” or a second value; when the activation is desired parameter is changed to “yes”, then the p[process stops updating the position information).

As per claim 7, Ahearn teaches all the claim limitations as in the consideration of claim 7 above since the operations of claim 7 are the method steps performed by the communication device considered in claim 1. Additionally, Ahearn. fig. 2 [0025] and [0029], teaches that the operations may be performed by operating instructions stored on non-transitory computer-readable media.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references cited in the PTO-892 form are related to proximity based control of locks and access control.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183.  The examiner can normally be reached on 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW W BEE/            Primary Examiner, Art Unit 2699